Citation Nr: 1528034	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  13-27 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a respiratory disability.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

R.M.K., Counsel







INTRODUCTION

The Veteran served on active duty from April 1996 to March 2003. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Board notes that while the April 2013 statement of the case addressed the issue of entitlement to a compensable evaluation for rhinitis (claimed as chronic sinusitis); the Veteran limited his September 2013 substantive appeal, excluding this issue.  Therefore, such issue has not been perfected and is not properly before the Board.

The Veteran's record before the Board consists of electronic records located in Virtual VA/Veterans Benefits Management System (VBMS).  


FINDINGS OF FACT

The Veteran does not currently have a respiratory disability.


CONCLUSION OF LAW

The criteria for service connection for a respiratory disability are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in February 2012 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  In this regard, the Board notes that pertinent post-service records have been associated with the claims file.  Unfortunately, some of the Veteran's service treatment records (STRs), from 1996 to 1999, could not be located despite attempts by the RO.  A formal finding that the STRs were unavailable was issued in September 2012, and the Veteran was informed of this unavailability in the same month pursuant to 38 C.F.R. § 3.159(e).  The Veteran was also notified of alternate sources of records that he could identify or submit.  Where, as here, records are lost due to no fault of the Veteran, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); O'Hare v. Derwinski, 1. Vet. App. 365, 367 (1991).  The Board has undertaken the analysis of the Veteran's claim with these heightened duties in mind.

The examination conducted in conjunction with this matter was based on consideration of the Veteran's prior medical history and provided sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §1110; 38 C.F.R. § 3.303. 

In order to establish service connection or service-connected aggravation for a present disability, the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d at 1163, 1166-67 (Fed. Cir. 2004).

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis

The Board has reviewed the evidence in the Veteran's electronic claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting its determinations, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran filed the instant claim for service connection in January 2012.  

In response to his claim, the Veteran was afforded a VA examination in August 2012 in which he stated that he continued to experience shortness of breath with exertion (playing basketball, walking up a flight of stairs) since service.  It was noted that he had not seen a doctor for respiratory-related symptoms since service and was not currently taking any medications for any respiratory issues that year.  Chest X-ray showed no acute pulmonary disease.  

The Board notes that pulmonary function testing was not performed during the August 2012 VA examination as the examiner stated that it was not indicated due to the Veteran's medical history; that is, the Veteran was tested while in service and the criteria for a diagnosis of asthma was not met.  Moreover, there had been little change in symptoms since service.  Finally, physical examination and radiology were negative for objective signs of chronic pathology, and there was no prescribed medication for any respiratory condition.  The symptom of shortness of breath was felt to be subjective or due to deconditioning.  

Exercise treadmill testing conducted in the August 2012 VA examination showed shortness of breath symptoms, but the examiner stated that this was not sufficient to certify diagnosis of exercise-induced asthma.  The examiner stated that there had not been a diagnosis of asthma or chronic respiratory condition prior to, during, or subsequent to the Veteran's military service.  The examiner opined that it was less likely than not that a respiratory disability was due to or incurred in service; there was not a diagnosis of chronic respiratory condition currently or in the past

Based upon review of the evidence above, the Board finds the Veteran's claim for service connection for a respiratory disability must fail because the medical evidence of record does not indicate a current diagnosis of this condition.  Where the medical evidence establishes that a Veteran does not currently have a disorder for which service connection is sought, service connection for that disorder is not authorized under the statues governing Veterans' benefits.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  While it was noted in an April 2002 service treatment record that the Veteran had asthma, subsequent testing indicated that the Veteran had shortness of breath which was not enough to certify a diagnosis of exercise induced asthma.  Upon examination in November 2002, it was noted that methacholine challenge and GXT testing was also negative for asthma.  A physician determined that the diagnosis was shortness of breath, not asthma or heart disease, which was probably subjective or poor training.  The asthma medications were stopped.  The VA examiner also determined that the Veteran did not have a respiratory disability after reviewing the history and examining the Veteran.  

The Board notes the Veteran's sincere belief that he has a respiratory disability related to active service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, as a lay person, he is not competent to diagnose a respiratory disability and to provide an etiological opinion as to causation.  Moreover, even if he were competent to render a diagnosis and opinion, his opinion is outweighed by the August 2012 VA opinion, finding that there has been no respiratory disability.  The August 2012 opinion is entitled to greater probative weight as the physician had reviewed the Veteran's medical history and provided an opinion that is supported by a rationale.

For all the foregoing reasons, the claim for service connection must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  


ORDER

Entitlement to service connection for a respiratory disability is denied.


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


